Case 3:20-cv-12130-RHC-RSW ECF No. 19 filed 09/14/20              PageID.167      Page 1 of 9




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

ROBERT DAVIS,

                     Plaintiff,
v.
                                                         Case No. 20-12130
JOCELYN BENSON,
and CATHY M. GARRETT,

                Defendants.
________________________________/

  OPINION AND ORDER DISMISSING WITHOUT PREJUDICE PLAINTIFF’S STATE
    CLAIMS AND PLAINTIFF’S DUE PROCESS CLAIM AGAINST DEFENDANT
                               BENSON

       Plaintiff Robert Davis claims Defendant Jocelyn Benson, Michigan Secretary of

State, violated his substantive and procedural due process rights by mailing him an

unsolicited absentee ballot application, (ECF No. 9, PageID.42-50, Count I.); he claims

Defendant Cathy M. Garrett, Wayne County Clerk, violated his procedural due process

rights by not keeping the Clerk’s Office open all day for the August 4, 2020 primary

election. (Id., PageID.50-54, Count II.) Additionally, Plaintiff brings claims under state

law. He seeks a writ of mandamus against Defendant Garrett to keep the Clerk’s Office

open for the November 3, 2020, general election, (id., PageID.54-57, Count III.), and a

writ of mandamus against Defendant Garrett to refrain from mailing unsolicited

absentee voter applications for the November 3 election. (Id., PageID.57-60, Count IV.)

       On August 20, 2020, the court ordered Plaintiff to show cause why the court

should not decline supplemental jurisdiction over his state law claims. (ECF No. 11,

PageID.66.) The court also ordered Plaintiff to show cause why the entire case should
Case 3:20-cv-12130-RHC-RSW ECF No. 19 filed 09/14/20                  PageID.168      Page 2 of 9




not be stayed or dismissed without prejudice pursuant to issues of comity, federalism,

and abstention. (Id.) Plaintiff and Defendants filed responses to the order to show

cause. (ECF Nos. 12, 16, 17.) The court has reviewed the record and does not find a

hearing to be necessary. E.D. Mich. L.R. 7.1(f)(2). Plaintiff’s state claims and his due

process claim against Defendant Benson will be dismissed without prejudice.

                                         I. DISCUSSION

       The court will first address its jurisdiction over Plaintiff’s state claims. It will then

turn to a discussion of the Colorado River doctrine and its applicability to Plaintiff’s due

process claim against Defendant Benson. Finally, the court will address Plaintiff’s

procedural due process claim against Defendant Garrett.

           A. Supplemental Jurisdiction Over Plaintiff’s State Law Claims

       Under state law, Plaintiff seeks a writ of mandamus compelling Defendant

Garrett to keep the Wayne County Clerk’s Office open on election day in November.

(ECF No. 9, PageID.54-57.) He also requests a writ of mandamus barring Defendant

Garrett from mailing unsolicited absentee ballot applications to registered voters. (Id.,

PageID.57-60.)

       In response to the court’s order, Plaintiff says that he “does not oppose the

[c]ourt declining to exercise supplemental jurisdiction over [his] state law claims.” (ECF

No. 12, PageID.76.) He asks the court to dismiss the claims “so that [he] can file [them]

in the appropriate state court.” (Id.)

       Plaintiff’s state claims comprise “novel and complex issue[s] of state law.” 28

U.S.C. § 1367(c). The complaint asks the court to use the extraordinary remedy of an

injunction, relying on state election law, weeks before a major election. Consistent with



                                                2
Case 3:20-cv-12130-RHC-RSW ECF No. 19 filed 09/14/20                PageID.169      Page 3 of 9




the Plaintiff’s current position, court will decline supplemental jurisdiction and dismiss

Plaintiff’s state claims (Count III and Count IV) without prejudice. 28 U.S.C. § 1367(c).

   B. Colorado River Doctrine and Plaintiff’s Claim Against Defendant Benson

       Plaintiff alleges that Defendant Benson violated Michigan statutory law and state

constitutional provisions by mailing unsolicited absentee ballot applications. He cites a

2007 Michigan Court of Appeals decision, Taylor v. Currie, which held that a Detroit City

Clerk could not mail unsolicited absentee ballot applications to voters. 277 Mich. App.

85, 743 N.W.2d 571, 578 (2007). Plaintiff ties the success of his due process count to

the claimed illegality of Defendant Benson’s actions under state law. (Id., PageID.48-49,

¶¶ 37-38.) According to Plaintiff, Defendant Benson “denied [him] due process . . . by

denying [him] his state constitutional and statutory right to choose whether to request . .

. an absentee voter application.” (ECF No. 9, PageID.48, ¶ 37.)

       Prior to filing this lawsuit, Plaintiff brought an action against Defendant Benson in

state court, arguing that the Secretary violated state statutory and constitutional law; he

also cited Taylor v. Currie. (ECF No. 17-2; ECF No. 12-2, PageID.84.) The Michigan

Court of Claims consolidated Plaintiff’s suit with two other actions against Defendant

Benson and granted dismissal. (ECF No. 17-2.) Plaintiff appealed to the Michigan Court

of Appeals, (ECF No. 12-2), where the case is currently pending. Davis v. Secretary of

State, Case No. 354622 (Mich. Ct. App.).

       In response to the court’s order, Plaintiff “agrees that the . . . count against . . .

Defendant [Benson] should be stayed” under the Colorado River doctrine but argues

that the claim should not be dismissed. See Colorado River Water Conservation District

v. United States, 424 U.S. 800, 817 (1976). (ECF No. 12, PageID.70-71.) The court



                                               3
Case 3:20-cv-12130-RHC-RSW ECF No. 19 filed 09/14/20               PageID.170      Page 4 of 9




may, nonetheless, choose to dismiss an action when Colorado River applies. The

Supreme Court affirmed dismissal of the complaint in Colorado River, 424 U.S. at 820-

21, and has stated that the use of a stay or dismissal is little different. Moses H. Cone

Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 28 (1983) (“We can say, however,

that a stay is as much a refusal to exercise federal jurisdiction as a dismissal.”). The

Sixth Circuit has affirmed dismissal under Colorado River on several occasions. E.g.,

White v. Morris, 972 F.2d 350 (Table), at *2 (6th Cir. Aug. 6, 1992); Preston v. Eriksen,

106 F.3d 401 (Table), at *4 (Jan. 14, 1997).

       The Sixth Circuit has held that the “best way to effectuate Colorado River

abstention” is through a stay. Bates v. Van Buren Tp., 122 F. App’x 803, 809 (6th Cir.

2004). A dismissal would impose additional costs on the plaintiff if he or she seeks to

refile; a stay, by contrast, does not generally impose additional burdens on the court. Id.

Dismissal also risks the plaintiff running afoul of a statute of limitation if he or she seeks

to refile. Id. Courts in this district have described a stay as the “preferred course of

action.” Taylor v. Campanelli, 29 F. Supp. 3d 972, 981 (E.D. Mich. 2014) (Cox, J.)

(quoting Timeco Mach. Works v. S & M Machinery Sales Corp., 2014 WL 1308511, at

*4 (E.D. Mich. Mar. 31, 2014) (Rosen, J.)).

       In this case, however, dismissal is preferable. Plaintiff brought a separate due

process claim against Defendant Garrett using factually distinct allegations. The claim

against Defendant Benson involves the mailing of unsolicited absentee ballot

applications, (ECF No. 9, PageID.42-50), while the remaining claim against Defendant

Garrett alleges that she did not keep the Wayne County Clerk’s Office open on election

day. (Id., PageID.50-54.) Plaintiff brought these disparate claims in the same complaint,



                                              4
Case 3:20-cv-12130-RHC-RSW ECF No. 19 filed 09/14/20                PageID.171      Page 5 of 9




knowing that he had filed a nearly identical claim challenging Defendant Benson’s

mailings in state court. (ECF No. 17-2; ECF No. 12-2, PageID.84.) Staying his claim

against Defendant Benson while allowing the claim against Defendant Garret to

proceed would undermine judicial efficiency and may result in Plaintiff advancing

separate claims at different stages of litigation. The claim against Defendant Benson

could be at the beginning stage while the claim against Defendant Garret is in discovery

and well-advanced. The burdens of disjointed litigation and inefficiency outweigh the

costs Plaintiff may incur by having to refile a claim against Defendant Benson, if Plaintiff

so chooses. It appears to this court that the state court litigation will likely resolve the

dispute. Defendant Benson’s mailing of unsolicited absentee ballot applications is said

to have occurred in May this year and there is no indication that statutes of limitations

are an issue. (ECF No. 9, PageID.43, ¶¶ 15-16.)

       The concerns the Sixth Circuit has expressed about dismissal do not apply in this

case. See Bates, 122 F. App’x at 809. Plaintiff’s due process claim against Defendant

Benson (Count I) will be dismissed without prejudice.

                C. Plaintiff’s Federal Claim Against Defendant Garrett

       The remaining count in this case is a procedural due process claim against

Defendant Garrett. (ECF No. 9, PageID.50-54.) Defendant Garrett argues the court

should abstain, but the doctrines she cites do not fit the contours of this case.

       First, the Colorado River doctrine is not applicable. For the doctrine to apply,

there must be a “parallel” state court action. Moses H., 460 U.S. at 16; accord Baskin v.

Bath Tp. Bd. of Zoning Appeals, 15 F.3d 569, 571-72 (6th Cir. 1994). The case in state

court must be “concurrent,” Great Earth Cos. v. Simons, 288 F.3d 878, 886 (6th Cir.



                                               5
Case 3:20-cv-12130-RHC-RSW ECF No. 19 filed 09/14/20                PageID.172      Page 6 of 9




2002), and “contemporaneous.” Romine v. Compuserve Corp., 160 F.3d 337, 339-41

(6th Cir. 1998). “Concurrent” is defined as “operating or occurring at the same time.”

Concurrent, Webster’s Third New International Dictionary, Unabridged (2020). In

addition, to apply Colorado River, the court must be able to analyze the comparable

state litigation, reviewing its allegations and material facts, and determine if it is

“substantially similar” to the federal case. Romine, 160 F.3d at 340.

       There is no state action proceeding “at the same time.” Plaintiff asked the court

to dismiss his state claim against Defendant Garrett challenging her alleged closing of

the Clerk’s office “so that [he] can file [the claim] in the appropriate state court.” (ECF

No. 12, PageID.76.) But, from the court’s knowledge, he has not yet done so. Thus, the

court has no way to compare the allegations and claims of a state court action, which

are unmaterialized. It cannot determine, beyond speculation, if any state case is

“substantially similar” or if the Colorado River doctrine should otherwise apply. Colorado

River abstention is not appropriate.

       Second, the court cannot abstain under Burford v. Sun Oil, 319 U.S. 315 (1943).

Under the Burford doctrine, “a federal court sitting in equity must decline to interfere with

the proceedings or orders of state administrative agencies: (1) when there are difficult

questions of state law bearing on policy problems of substantial public import whose

importance transcends the result in the case then at bar; or (2) where the exercise of

federal review of the question in a case and in similar cases would be disruptive of state

efforts to establish a coherent policy with respect to a matter of substantial public

concern.” New Orleans Pub. Serv., Inc. v. Council of City of New Orleans, 491 U.S. 350,

361 (1989) (quoting Colorado River, 424 U.S. at 814). In Burford, the State of Texas



                                               6
Case 3:20-cv-12130-RHC-RSW ECF No. 19 filed 09/14/20               PageID.173     Page 7 of 9




enacted a complex regulatory regime to manage the supply and production of oil. 319

U.S. at 317-18. Many individual properties could extract oil, but over-extraction on one

property could drain the resource from another. Id. at 318-19. The state designed a

system of commissions and courts to balance competing public interests, such as

overproduction, and resolve conflicting property claims. Id. at 320-22. The Supreme

Court found that federal courts issuing orders interpreting Texas law could conflict with

state decision-making and court orders, disrupting the regulatory regime and supporting

abstention. Id. at 327-334.

       Burford abstention “applies only to statewide policies.” Saginaw Housing Com’n

v. Bannum, Inc., 576 F.3d 620, 629 (6th Cir. 2009). “The appropriate focus . . . is state

policy, rather than local policy.” Id.; see Cleveland Housing Renewal Project v.

Deutsche Bank Trust, 621 F.3d 554, 567 (6th Cir. 2010) (quotation removed) (“[T]he key

question is whether an erroneous federal court decision could impair the state's effort to

implement its policy.”). Yet here, Plaintiff is alleging that Defendant Garrett violated state

law. (ECF No. 9, PageID.51-53, ¶¶ 51-55.) In effect, he is claiming Defendant’s actions

were undertaken against a state policy mandating the Clerk’s office stay open on

election day. According to the complaint, relief would vindicate state policy not “disrupt”

it. New Orleans Pub. Serv., Inc., 491 U.S. at 361. Plaintiff includes no allegations, and

Defendant Garrett presents no evidence, that there is a complex state regulatory regime

or a “coherent” state policy that would be adversely affected by Defendant Garrett

keeping the Clerk’s office open. 1 Id. This case is far removed from Texas’s careful




1     In fact, Defendant Garrett contends and presents evidence that the Clerk’s office
was open for the August primary election. (ECF No. 16-2.)
                                              7
Case 3:20-cv-12130-RHC-RSW ECF No. 19 filed 09/14/20              PageID.174     Page 8 of 9




balancing of oil rights and production. Burford, 319 U.S. at 317-19. The Burford

abstention doctrine does not apply.

       Finally, the abstention under the Rooker-Feldman doctrine is not appropriate.

Rooker-Feldman applies to “cases brought by state-court losers complaining of injuries

caused by state-court judgments rendered before the district court proceedings

commenced and inviting district court review and rejection of those judgments.” Exxon

Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005); accord McCormick

v. Braverman, 451 F.3d 382, 395 (6th Cir. 2006). However, Plaintiff is not complaining

of injuries caused by an adverse state-court judgment. Id. In fact, no party alleges or

presents evidence of a prior state case involving Defendant Garrett’s alleged closing of

the Wayne County Clerk’s Office.

       None of the abstention doctrines Defendant Garrett presents apply, and Plaintiff’s

procedural due process claim (Count II) will proceed.

                                    II. CONCLUSION

       The court will decline supplemental jurisdiction over Plaintiff’s state law claims,

and under the Colorado River doctrine, the court will dismiss Plaintiff’s due process

claim against Defendant Benson without prejudice. The court will not abstain at this time

from Plaintiff’s procedural due process claim against Defendant Garrett. Accordingly,

       IT IS ORDERED that Plaintiff’s state law claims (Count III and Count IV) and the

due process claim against Defendant Benson (Count I) are DISMISSED WITHOUT

PREJUDICE.

                                                  s/Robert H. Cleland                        /
                                                  ROBERT H. CLELAND
                                                  UNITED STATES DISTRICT JUDGE
Dated: September 14, 2020

                                             8
Case 3:20-cv-12130-RHC-RSW ECF No. 19 filed 09/14/20                             PageID.175   Page 9 of 9




I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, September 14, 2020, by electronic and/or ordinary mail.

                                                              s/Lisa Wagner                            /
                                                              Case Manager and Deputy Clerk
                                                              (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\20-
12130.DAVIS.OpinionDismissingStateClaimsandClaimAgainstDefendantBenson.RMK.RHC.2.docx




                                                        9
